DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/21/2022 was considered and placed on the file of record by the examiner.
 
	



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald Chan.   The examiner amended claims 1, 5, 10, and 14, and canceled claims 19-20.

Amended Claim 1
1.  A method of generating a template image, comprising:
	receiving an input from a user, the input comprising object identification of bodily tissue in a volumetric image, the volumetric image having multiple slices;
	determining a volume-of-interest (VOI) to include voxels corresponding to a subset of the volumetric image of the bodily tissue, wherein a size of the VOI is less than a size of the volumetric image; and
	determining the template image using at least some of the voxels in the VOI, wherein the act of determining the template image comprises performing a forward projection of the at least some of the voxels in the VOI using a processor;
	wherein the act of performing the forward projection comprises forward projecting the at least some of the voxels in the VOI while excluding one or more voxels outside the VOI;
wherein the VOI is determined before the forward projection is performed, and wherein at least a part of the VOI has a cross sectional shape that is the same along a rotational axis of a gantry of a medical device; and
	wherein the VOI comprises a cylinder, and a cylindrical geometry of the VOI is defined based on ; and
	wherein the one or more contours of the bodily tissue are determined before the VOI is determined, and wherein the at least some of the voxels in the VOI lie in at least two different planes.

Amended Claim 5
5.  The method of claim 1, wherein the act of determining the template image further comprises resampling voxels in the VOI into image planes that are parallel to an image plane of an input image before the forward projection is performed.

Amended Claim 10
10.  A computer product having a non-transitory medium storing a set of instructions, an execution of which causes a method to be performed, the method comprising:	
	receiving an input from a user, the input comprising object identification of bodily tissue in a volumetric image, the volumetric image having multiple slices;
	determining a volume-of-interest (VOI) to include voxels corresponding to a subset of the volumetric image of the bodily tissue, wherein a size of the VOI is less than a size of the volumetric image; and
	determining a template image using at least some of the voxels in the VOI, wherein the act of determining the template image comprises performing a forward projection of the at least some of the voxels in the VOI;
	wherein the act of performing the forward projection comprises forward projecting the at least some of the voxels in the VOI while excluding one or more voxels outside the VOI; 

wherein the VOI comprises a cylinder, and a cylindrical geometry of the VOI is defined based on one or more contours of the bodily tissue such that voxels within the one or more contours are within the cylindrical geometry; and
	wherein the one or more contours of the bodily tissue are determined before the VOI is determined, and wherein the at least some of the voxels in the VOI lie in at least two different planes.

Amended Claim 14
14.  The computer product of claim 10, wherein the act of determining the template image further comprises resampling voxels in the VOI into image planes that are parallel to an image plane of an input image before the forward projection is performed.

Canceled Claim 19

Canceled Claim 20

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to generating a template image performing forward projection.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards generating a template image by forward projecting voxels in a VOI while excluding one or more voxels outside the VOI, and contours of the bodily tissue are determined before the VOI is determined.
The closest prior art, Hsieh et al. (US 2007/0297660) and Yi et al. (US 2011/0293161) show related systems. The Hsieh system discusses performing forward projection on isolated regions within cylindrical volumetric image (see figure 3, para. 0041, 0043, 0063-0066).  The Yi system discusses performing forward projection on voxel region in slices along the rotational axis of the gantry (see para. 0043, 0060, 0063-0066).
However, Hsieh and Yi fail to address: 
“determining a template image using at least some of the voxels in the VOI, wherein the act of determining the template image comprises performing a forward projection of the at least some of the voxels in the VOI;
	wherein the act of performing the forward projection comprises forward projecting the at least some of the voxels in the VOI while excluding one or more voxels outside the VOI; 
	wherein the VOI is determined before the forward projection is performed, and wherein at least a part of the VOI has a cross sectional shape that is the same along a rotational axis of a gantry of a medical device;
wherein the VOI comprises a cylinder, and a cylindrical geometry of the VOI is defined based on one or more contours of the bodily tissue such that voxels within the one or more contours are within the cylindrical geometry; and
	wherein the one or more contours of the bodily tissue are determined before the VOI is determined, and wherein the at least some of the voxels in the VOI lie in at least two different planes.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663